United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1246
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Rebecca Miller

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                  ____________

                          Submitted: September 19, 2013
                            Filed: September 25, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      After a jury found Rebecca Miller guilty of several drug charges, the district
     1
court sentenced her to 188 months in prison. On appeal, we affirmed the convictions

         1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
but remanded for resentencing. See United States v. Miller, 698 F.3d 699, 707-10
(8th Cir. 2012). On remand, the district court imposed a sentence of 120 months in
prison. Miller appeals, and in a brief filed under Anders v. California, 386 U.S. 738
(1967), counsel argues that the court abused its discretion in imposing the sentence.2
Miller has not filed a pro se brief.

       After careful review, we affirm the sentence, because the district court
complied with our decision, see United States v. Kendall, 475 F.3d 961, 963-64 (8th
Cir. 2007), and imposed a sentence that was stipulated to by both parties and that is
not unreasonable, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc). Further, we have reviewed the record independently under Penson v. Ohio,
488 U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




      2
        We decline to consider counsel’s argument that the district court also abused
its discretion in failing to grant safety-valve relief. See United States v. Kress, 58
F.3d 370, 373 (8th Cir. 1995) (where party could have raised issue in prior appeal but
did not, court later hearing same case need not consider matter).


                                         -2-